In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. C, No. 37-01; to the Court of Appeal, First Circuit, No. 2002 KW 2103.
Writ granted. Even assuming that a document captioned as an “Investigator’s Report” is a portion of the coroner’s report as envisioned by La. C.Cr.P. art. 105, the plain language of that article does not allow admission of such evidence for proof of any fact other than to show “death and the cause thereof.” See State v. Dozier, 97-1564, p. 7 (La.App. 3 Cir. 5/20/98), 713 So.2d 729, 733. As the defendant in the instant case seeks to use the report to impeach the coroner regarding the victim’s time of death, the lower courts erred in failing to rule it inadmissible.